EXHIBIT 32SECTION 1350 CERTIFICATIONIn connection with the annual report of Kalex Corp. ("Company") on Form 10-Q for the quarter ended December 31, 2014 as filed with the Securities and Exchange Commission ("Report"), the undersigned, in the capacities and on the dates indicated below, hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) that to their knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 16, 2015 By:/s/ J. Scott TassanJ. Scott TassanChief Executive Officer/President/Chief Financial Officer (principal executive, financial and accounting officer)
